Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 348-404 are pending. Claims 1-347 have been cancelled. Claims 348, 350, 354, 356-357, 360, 362-364, 369-370, 372, 374, 376-382, 384, 387, 389, 392 and 401-403 have been withdrawn due to non-elected claims. Claims 349, 351-353, 355, 358-359, 361, 365-368, 371, 373, 375, 383, 385-386, 388, 390-391, 393-400 and 404 have been examined.

Election/Restriction
Applicant’s election of Group II, claims 349, 351-353, 355, 358-359, 361, 365-368, 371, 373, 375, 383, 385-386, 388, 390-391, 393-400 and 404 in the reply filed on 11/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 348, 350, 354, 356-357, 360, 362-364, 369-370, 372, 374, 376-382, 384, 387, 389, 392 and 401-403 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim.

Priority
This application, Serial No. 16/484,678 (PGPub: US20200319176A1) was filed 08/08/2019. This application is a 371 of PCT/US18/17499 filed on 02/08/2018, which claims benefit of U.S. Provisional Patent Applications 62/456,528, 62/456,585, 62/456,537, 62/456, 628 and 62/456,631 filed on 02/08/2017.

Information Disclosure Statements
The Information Disclosure Statement filed on 08/08/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 349, 351-353, 355, 358-359, 361, 365-368, 373, 375, 383, 385-386, 388, 390-391, 393-400 and 404 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 349 recites “a competitive agent” in line 2 and also in line 10, it is unclear whether these two competitive agent is the same of different. For the purpose of compact prosecution, the examiner is interpreting the claim language “a competitive agent in line 2 and line 10 are the same competitive agent. Clarification is required. Claims 351-353, 355, 358-359, 361, 365-368, 373, 375, 383, 385-386, 388, 390-391, 393-400 and 404 which are dependent on claim 349 are similarly rejected.
Claim 361 recites “an amplification surface”. It is unclear how this amplification surface is positioned relative to the first or second plate. Is it a separate surface? Or is it part of one of the plates? Clarification is required.
Claim 367 recites “the detection agent” and “its binding agent”, which lack antecedent basis. For the purpose of compact prosecution, the examiner is interpreting the term “the detection agent” as “the competitive agent” and “binding agent” as the “capture agent” as stated in claim 349. Clarification is required.
Claim 383 recites “the nanoparticle label” and “the binding agent”, which lack antecedent basis. For the purpose of compact prosecution, the examiner is interpreting the term “the binding agent” as the “capture agent” as stated in claim 349. Clarification is required.
Claim 385 recites “the uniform thickness” and the “ratio of the linear dimension”, which lack antecedent basis. For the purpose of compact prosecution, the examiner is interpreting the term “the uniform thickness” as the height between the first plate and the second plate in the closed configuration in view of Specification PGPub Par. 251. Clarification is required.
Claim 388 recites “the thickness” which lacks antecedent basis. Clarification is required.
Claim 390 recites “the uniform height” which lacks antecedent basis. Clarification is required.
Claims 390-391 and 393 recite “the pillars” which lacks antecedent basis. Clarification is required.
Claims 391 and 393 recite “ the constant inter-space distance” which lacks antecedent basis. Clarification is required.
Claim 395 recites “a substantially flat top…”. The term “substantially” is a relative term which render the claim indefinite. Clarification is required.
Claim 398 recites “the Young’s modulus” and “the filling factor” which lack antecedent basis. Clarification is required.
Claim 400 recites “the inter-space distance” which lacks antecedent basis. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 349, 351-353, 355, 359, 373, 375, 386, 388, 390 and 394 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US20040214310A1, listed in IDS dated 08/08/2019) in view of Glezer et al. (US20130065788A1, listed in IDS dated 08/08/2019), as evidenced by as evidenced by Ozcan et al. (US20130280752A1).
Regarding claim 349, Parker teaches an apparatus and method for array alignment. The apparatus employs a standoff that is adjacent to a gasket and that may be attached to a first substrate or a second substrate (Abstract). 
In detail, Parker teaches a device for performing an assay (Par. 6: arrays held in a subject array holder may be used in a variety of array-based assays), comprising: 
a first plate (Fig. 4A-4B: first substrate 110), 
a second plate (Fig. 4A-4B: second substrate 125), 
a binding site (Par. 5: in these binding assays, a sample suspected of including an analyte of interest is contacted with an array to bind to its respective binding pair member that is present on the array, Fig. 4C: array 112), wherein: 
(a) the first plate and the second plate are movable relative to each other into different configurations (Fig. 4A shows an open configuration and Fig. 5 shows a closed configuration), wherein each of the plates has a sample contact area for contacting a sample that contains or is suspected of containing a target analyte (Par. 5: a sample suspected of including an analyte of interest is contacted with an array; Par. 43: the array hybridization apparatus 120 may be constructed by providing the first substrate 110, the second substrate 125, the gasket 127 and the standoff 129 and then contacting each of these components to define the uniform array hybridization chamber 131 (See FIGS. 5, and 6A-6B); the array solutions are added to the gasket 127; the components are contacted under sufficient, but not excessive pressure to form a sealed hybridization chamber 131 between the first substrate 110, the gasket 127 and the second substrate 125); 
(b) one or both of the sample contact areas has a binding site, wherein the binding site comprises an immobilized capture agent that binds a target analyte in a sample site (Par. 5: in these binding assays, a sample suspected of including an analyte of interest is contacted with an array to bind to its respective binding pair member that is present on the array, Par. 27: first substrate 110 carrying an array 112; Par. 32: the array 112 could also be attached or part of the second substrate 125); 
wherein one of the configurations is an open configuration, in which the plates are partially or entirely separated apart (Fig. 4A shows an open configuration), and the average spacing between the sample contact areas of the plates is larger than 300 pm (Fig. 4 and Par. 37: the standoff 129 will retain a height slightly larger than that of uncompressed gasket 127 in the range of from 40 to 1000 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1)); and
wherein another configuration is a closed configuration (Fig. 5 shows a closed configuration) in which the average spacing between the sample contact areas of the plates is 200 pm or less (Par. 37: the fixed height spacer can range in height of from 25 to 500 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1)).
Parker does not specifically teach that a device for performing a competitive assay comprising a competitive agent wherein:
 (c) a competitive agent that is capable of, upon contacting the sample, diffusing in the sample, wherein the competitive agent competes with the analyte for binding to the capture agent at the binding site.
Glezer teaches assay modules for conducting assays. Reagents may be present in free form or supported on solid phases including the surfaces of compartments. In particular, dry reagents can be incorporated into the compartments of these assay modules and reconstituted prior to their use in accordance with the assay methods. A desiccant material may be used to maintain and stabilize these reagents in a dry state (Abstract).
In detail, Glazer teaches a plate seal 190 is sealed against the top surface of walls 110 to protect the dry reagents from the environment (Par. 76, Fig. 1). Glezer teaches assays that may be carried out include “sandwich assays” that employ an immobilized capture reagent and a detection reagent that can bind simultaneously to an analyte of interest so as to have the effect of sequestering the detection reagent on the binding surface. Thus, the presence of the analyte can be measured by measuring the accumulation of the detection reagent on the surface. Assays may also include “competitive assays” that i) employ an immobilized capture reagent that competes with an analyte for binding to a detection reagent or ii) a detection reagent that competes with an analyte for binding to an immobilized capture reagent. In the case of the competitive assay, the presence of analyte leads to a measurable decrease in the amount of detection reagent on the binding surface. (Par. 70).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Parker, to include a competitive agent in order to perform a competitive assay, as taught by Glezer. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent “sandwich or competitive assay format” and since the same expected detection of analytes would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired assay format. 
One of skill in the art would have a reasonable expectation of success in combining Parker with Glezer because both are directed to a device using binding agent to detect analytes.

Regarding claim 351, Parker in view of Glezer teaches the device wherein one of the plates further comprising a storage site (Glezer, Fig. 1b, Par. 76: storage site for dry agent 150).

Regarding claim 352, Parker in view of Glezer teaches the device wherein the device further comprises spacers that regulate the spacing between the sample contact areas when the plates are in a closed configuration (Parker, Fig. 5 and 6A-6B: part 127 and part 129).

Regarding claim 353, Parker in view of Glezer teaches the device wherein the storage site further comprises another reagent, in addition to the competitive agent (Glezer, Fig. 1b, Par. 76: a second dry reagent 150 that is a reconstitutable dry reagent. Second dry reagent 150 may comprise a detection reagent such as labeled detection reagent 160; Glezer, Fig. 1b, Par. 78: additional dry reagents, such as assay control reagents (not shown), could be located on other non-overlapping regions of floor 120).

Regarding claim 355, Parker in view of Glezer teaches the device wherein the binding site comprises, in addition to the immobilized capture agent (Fig. 1b, Par. 76: first dry reagent 130 may include a plurality of immobilized capture reagents), another reagent that is, upon contacting the sample, capable of diffusion in the sample (Par. 76: A reconstitutable protective layer 140).

Regarding claim 359, Parker in view of Glezer teaches the device wherein one of the plates further comprising a storage site that comprises the competitive agent (Glezer, Fig. 1b, Par. 76: a second dry reagent 150 that is a reconstitutable dry reagent. Second dry reagent 150 may comprise a detection reagent such as labeled detection reagent 160).

Regarding claim 373, Parker in view of Glezer teaches the device wherein the sample contact area in the first plate further comprises a reagent storage site, wherein the reagent storage site stores a reagent and is not in the same location of the sample contact area as that of the binding site (Glezer, Fig. 1b, Par. 76: first dry reagent 130 and second dry reagent 150).

Regarding claim 375, Parker in view of Glezer teaches the device wherein the competitive agent comprises a label (Glezer, Par. 76: second dry reagent 150 may comprise a detection reagent such as labeled detection reagent 160).

Regarding claim 386, Parker in view of Glezer teaches the device wherein the binding site is between a pair of electrodes (Glezer, Par. 75: an electrode surface with a binding surface incorporated in at least one well).

Regarding claim 388, Parker in view of Glezer teaches the device wherein at least one of the plates is a flexible plate (Parker, Par, 23: substrate can made of polymeric materials, silica-based materials, plastics etc.). Although Parker in view of Glezer does not disclose the thickness of the flexible plate times the Young's modulus of the flexible plate is in the range of 60 to 75 GPa-µm, Parker teaches the plate can be made of polystyrene, silica, and the like. The Young’s modulus of silicon for instance is 72 GPa as evidenced by Ozcan (Par. 155: E is the Young's modulus of the silica fiber (E=72 GPa)). Given the present indefiniteness of this claim, and the well-known nature of optimizing a system for proper elasticity given a known E, it would be obvious to a person of skill in the art to optimize the system of Parker in view of Glezer to arrive at the claimed limitation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 390, Parker in view of Glezer teaches the device wherein the uniform height of the pillars is in the range of 0.5 to 100 µm (Parker, Par. 37: the fixed height spacer can range in height of from 25 to 500 microns, the standoff 129 will retain a height slightly larger than that of uncompressed gasket 127 in the range of from 40 to 1000 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1)).

Regarding claim 394, Parker in view of Glezer teaches the device wherein the spacers are pillars with a cross sectional shape selected from round, polygonal, circular, square, rectangular, oval, elliptical, or any combination of the same (Parker, Par. 37: the standoff 129 may comprise any number of shapes and sizes. Parker Fig. 4c shows the standoff 129 is a pillar shape).

Claims 358 and 385 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US20040214310A1) in view of Glezer et al. (US20130065788A1), as applied to claim 349 above, and further in view of Robinson et al. (US6027944A).
Regarding claim 358, Parker in view of Glezer teaches the device according to claim 349 as outlined above.
Parker in view of Glezer does not specifically teach the device wherein the first plate comprises a plurality of binding sites and the second plate comprises a plurality of corresponding storage sites.
Robinson teaches in Fig, 1 a device depicted comprises an upper plate 2 and a lower plate 4 (Col. 20, Lns. 59-62). Robinson teaches that carried on the inner surface of the upper plate 2 are three patches of reagents appropriate to the test being carried out, being carried by Zone I (12), Zone II (14) and Zone III (16) as defined hereinbefore. These reagents are contained within the device in a soluble releasable form (reagents X, Y and Z respectively); carried on the inner surface of the lower plate 4 are three patches of reagent appropriate to the test being carried out, being carried by Zone IV (9), Zone V (10) and Zone VI (11) as defined hereinbefore, said Zones 9, 10 and 11 being directly below the Zones 12, 14 and 16 respectively on the plate 2. In the case of an immunoassay, the Zones 9, 10 and 11 will each carry, for example, a relevant immobilized antibody or antigen or hapten. These are reagents A, B and C.  patch 12 may contain a fluorescently labelled antigen analogue together with an amount of a specific antibody to the antigen under assay (Col. 21, Lns. 6-20). Robinson teaches in one embodiment the device is set up for a competition-type immunoassay, wherein patch 9 would then comprise an immobilized specific binding partner being a specific antibody to the specific antibody to the antigen under assay. Thus, upon introduction of the sample liquid, the patch 12 dissolves, releasing antigen analogue and Specific antibody to the antigen under assay into the sample liquid. (Col. 22, Lns. 4-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Parker in view of Glezer, to locate a plurality of binding sites on the first plate and a plurality of corresponding storage sites on the second plate, as taught by Robinson, because this configuration contains multiple assay zones enabling simultaneous or sequential assays for different ligands in the same sample to be conducted as taught by Robinson (Robinson, Col. 10, Lns. 39-41) and Parker also seeks to develop an array having multiple regions of different moieties (Parker, Par. 20). In addition, Glezer teaching using assay calibrators (Glezer Par. 105) and Robinson teaches the device facilitate calibration process (Robinson Abstract). 
One of skill in the art would have a reasonable expectation of success in combining Parker in view of Glezer with Robinson because both are directed to a device of analyzing an analyte using competitive assay format involving two plates and multiple zones.

Regarding claim 385, Parker in view of Glezer and Robinson teaches the device wherein the ratio of the linear dimension of the binding site to the uniform thickness is larger than 5 (Robinson, Col. 21, Lns. 40-50: the length of the plates 2, 4 is about 15 mm, the smallest dimension of the cavity 6 is typically about 0.1 mm (reads on “the uniform thickness) and the lateral separations 18, 20 between the patches are typically 2-3 mm. Therefore, the linear dimension of the binding site can be estimates as 15-3-3=9 mm and the ratio of the linear dimension of the binding site to the uniform thickness is estimated as 9/0.1=90, which is larger than 5).

Claims 361 and 371 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US20040214310A1) in view of Glezer et al. (US20130065788A1), as applied to claim 349 above, and further in view of Chou et al. (US20160033496A1).
Regarding claim 361. Parker in view of Glezer teaches the device according to claim 349 as outlined above.
Parker in view of Glezer does not specifically teach the device wherein the capture agent at the binding site is on an amplification surface that amplifies an optical signal of the analytes or the captured competitive agents.
	Chou teaches a method of sample analysis, that comprises: (a) binding target analytes to capture agents that are attached to a surface of a plate, wherein the plate comprises (i) a sensing amplification layer comprises nanostructures that enhance signals and (ii) the capture agents are attached to said sensing amplification layer; (b) reading the plate with a reading device to produce an image of signals that represent individual binding events; and (c) identifying and counting individual binding events in an area of the image, thereby providing an estimate of the amount of one or more analytes in the sample (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Parker in view of Glezer, to incorporate the feature that the capture agent at the binding site is on an amplification surface that amplifies an optical signal of the analytes or the captured competitive agents, as taught by Chou, for the purpose of achieving (i) high sensitivity (i.g. better limit of detection), (ii) order of magnitude shorter in total reading time, (iii) use of less sensitive or expensive reader for a given detection performance, and (iv) linear amplification and higher dynamic range as taught by Chou (Chou Par. 7).
One of skill in the art would have a reasonable expectation of success in combining Parker in view of Glezer with Chou because both are directed to a device of analyzing an analyte by detecting an optical signal.

Regarding claim 371, Parker in view of Glezer teaches the device according to claim 349 as outlined above.
Parker in view of Glezer further teaches a system for analyzing a sample comprising:
(b) a reading device  for producing an image of signals emanating from the binding site of the second plate (Glezer, Par. 111: using a Sector® Imager 6000 reader or a Sector® PR 400 reader, it would be obvious that the Imager reader would be able to detect signals from various binding site including signals emanating from the binding site of the second plate). 
(c) a device assembly that operably connects the reading device to the closed configuration of the first plate and second plate (Glezer Par. 11: the Sector® PR 400 instrument applies electrical potential to the working electrodes in one column of the plate at a time. An array of photodiodes is used to measure the ECL emitted from the wells in the column); 
(e) programming for identifying binding events in an area of the image (Glezer Par. 111: image analysis algorithms are employed to distinguish and quantitated the light emitted from each spot in a well).
Parker in view of Glezer does not specifically teach the system comprising
(d) a memory for storing said image; and 
(e) programming for identifying and counting individual binding events as nanoparticles in an area of the image.
Chou teaches a method of sample analysis, that comprises: (a) binding target analytes to capture agents that are attached to a surface of a plate, wherein the plate comprises (i) a sensing amplification layer comprises nanostructures that enhance signals and (ii) the capture agents are attached to said sensing amplification layer; (b) reading the plate with a reading device to produce an image of signals that represent individual binding events; and (c) identifying and counting individual binding events in an area of the image, thereby providing an estimate of the amount of one or more analytes in the sample (Abstract). Chou teaches a data storage for storing said image, and a computer comprising programming for identifying and counting individual binding events in an area of the image (Par. 10). Chou teaches the invention is related to the methods and systems that can improve the sensing of an analyte. The analyte includes …nanoparticles with different shapes (Par. 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Parker in view of Glezer, to incorporate a memory for storing said image; and to program for identifying and counting individual binding events as nanoparticles in an area of the image, as taught by Chou, to arrive at the claimed invention, for the purpose of achieving (i) high sensitivity (i.g. better limit of detection), (ii) order of magnitude shorter in total reading time, (iii) use of less sensitive or expensive reader for a given detection performance, and (iv) linear amplification and higher dynamic range as taught by Chou (Chou Par. 7).
One of skill in the art would have a reasonable expectation of success in combining Parker in view of Glezer with Chou because both are directed to a device of analyzing an analyte by detecting an optical signal.

Claims 365-368 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US20040214310A1) in view of Glezer et al. (US20130065788A1), as applied to claim 349 above, and further in view of Robinson et al. (US6027944A) and Gupta et al. (US20140370616A1).
Regarding claim 365, Parker in view of Glezer teaches the device according to claim 349 as outlined above. 
Parker in view of Glezer does not specifically teach the device wherein the target analyte is 250H Vitamin D.
Robinson teaches in Fig, 1 a device depicted comprises an upper plate 2 and a lower plate 4 (Col. 20, Lns. 59-62). Robinson teaches in one embodiment the device is set up for a competition-type immunoassay, wherein patch 9 would then comprise an immobilized specific binding partner being a specific antibody to the specific antibody to the antigen under assay. Thus, upon introduction of the sample liquid, the patch 12 dissolves, releasing antigen analogue and Specific antibody to the antigen under assay into the sample liquid. (Col. 22, Lns. 4-16). Robinson further teaches a wide variety of devices may be used to perform the method of the present invention including for example dipstick or test-strip biosensors, devices using a sample flow-through configuration or devices employing sample containment (Col. 9, Lns. 1-5).
Gupta teaches a lateral flow device used to detect vitamin D, particularly 25-hydroxy vitamin D3 (Abstract). Gupta teaches the immunoassay may be a competitive or non-competitive binding immunoassay, the principles of which are well known to those skilled in the art (Par. 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use the device of Parker in view of Glezer to detect 250H Vitamin D, as taught by Robinson and Gupta, since Robinson teaches a competitive binding assay can be performed both in a two-plate device and a lateral flow assay (Col. 9, Lns. 1-5) and Gupta teaches a competitive binding assay for detecting 250H Vitamin D.
One of skill in the art would have a reasonable expectation of success in combining Parker in view of Glezer with Robinson and Gupta because both are directed to a device using competitive binding assay to detect an analyte.

Regarding claim 366, Parker in view of Glezer, Robinson and Gupta teaches the device wherein the capture agent for vitamin D is an antibody are antibodies that specifically binds to 250H Vitamin D (Gupta, Par. 21: the labeled antibody is anti-25-hydroxy vitamin D).

Regarding claim 367, Parker in view of Glezer, Robinson and Gupta teaches the device according to claims 349 and 351 which comprises a storage site as outlined above.  Gupta teaches the sample is treated to facilitate the release of vitamin D from a binding protein or a binding agent (Par. 19). Therefore, it would be obvious to store a 250H Vitamin D releasing agent that frees a Vitamin D from its binding agent for the purpose of facilitate the process of the assay as taught by Gupta.

Regarding claim 368, Parker in view of Glezer, Robinson and Gupta teaches the device wherein the capture agent specifically binds to free 250H Vitamin D (Gupta, Par. 21: the labeled antibody is anti-25-hydroxy vitamin D).

Claim 383 is rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US20040214310A1) in view of Glezer et al. (US20130065788A1), as applied to claim 349 above, and further in view of Buechler et al. (US7713703B1).
Regarding claim 383, Parker in view of Glezer teaches the device according to claim 349 as outlined above. 
Parker in view of Glezer does not specifically teach the device wherein the time for the binding between the binding agent and the nanoparticle label to reach equilibrium is about equal to or less than 60 seconds.
Buechler teaches an instrument in monitoring and performing immunoassays (Abstract). Buechler teaches the reaction mixture is usually allowed to incubate for a period of time, generally about 30 seconds to about 5 min, to allow the reactions to reach Substantial equilibrium binding (Col. 22, Lns. 49-52). Buechler teaches preferred reagents for the flow control are fluorescent particles about 50 nm to 300 nm in diameter and have attached an antibody, a ligand or a ligand analogue (Col. 23, Lns. 35-37). Therefore, Buechler teaches that the reaction mixture containing nanoparticles is usually allowed to incubate for a period of time, generally about 30 seconds to about 5 min, to allow the reactions to reach Substantial equilibrium binding.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Parker in view of Glezer, to achieve the feature that the time for the binding between the binding agent and the nanoparticle label to reach equilibrium is about equal to or less than 60 seconds, as taught by Buechler, for the purpose of reaching substantial equilibrium binding as taught by Buechler. In addition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1)).
One of skill in the art would have a reasonable expectation of success in combining Parker in view of Glezer with Buechler because both are directed to a device using a binding agent to detect an analyte.

Claims 391, 393, 395-400 and 404 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US20040214310A1) in view of Glezer et al. (US20130065788A1), as applied to claim 349 above, and further in view of Hall et al. (US4022521A).
Regarding claims 391, 393, 395-400 and 404, Parker in view of Glezer teaches the device according to claim 349 as outlined above. 
Park in view of Glezer does not specifically teach various configurations of the spacer as disclosed by claims 391, 393, 395-400 and 404. 
Hall teaches a molded transparent plastic specimen slide (Col. 2-3 and Figs. 1-4) for use in the microscopic examination of biological samples such as blood includes a molded slide (10) having a pattern of micron size projections (12) extending from the surface which support a glass cover plate (16) in spaced parallel relation to the slide to thereby precisely control the specimen thickness and facilitate the examination of uniform, extremely thin samples. The slide and cover plate have respective sample surfaces in area 11 of Fig. 1. Hall teaches detailed configurations of the size, height and arrangement of the projections throughout the publication.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Parker in view of Glezer, to incorporate the size, height and arrangement of the projectors, as taught by Hall, for the purpose of precisely controlled sample thickness in the micron dimensional range for the examination of a fluid biological sample as taught by Hall (Hall, Col. 1, Lns. 30-31).
One of skill in the art would have a reasonable expectation of success in combining Parker in view of Glezer with Hall because both are directed to a device with tow plates using spacer to control sample thickness.

Regarding claim 391. Parker in view of Glezer and Hall teaches the constant inter-spacer distance of the pillars is in the range of 7 to 80 µm  (Hall, Col. 3, Lns. 2-4: the projections are about 25 to 50 microns apart in the direction perpendicular to these edges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1)).).

Regarding claim 393, Parker in view of Glezer and Hall teaches the constant inter-spacer distance of the pillars is in the range of 5 to 200 µm (Hall, Col. 3, Lns. 1-2: the projections are about 100 to 150 microns apart. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1)).

Regarding claims 395-396, Parker in view of Glezer and Hall teaches each of the spacers has a pillar shape and a substantially flat top surface (Hall Col. 2 Lns. 60-61: the projections in the central area 15 are round posts, squares or rectangles; Hall Fig. 4 shows pillar shape and flat top) , wherein, for each spacer, the ratio of the lateral dimension of the spacer to its height is at least 1 (Hall, Col. 2, Lns. 62-63: projectors have a nominal diameter of from approximately 15 microns to approximately 25 microns; Hall, Col. 3, Lns. 12-16: the height of the projectors are about 2 to 3 microns, therefore the ratio the lateral dimension of the spacer to its height is estimated as 25/3=8.3 which is greater than 1).

Regarding claim 397-399, Parker in view of Glezer and Hall teaches the micron-size projections take up only a small fraction of the total slide area thereby allowing the fluid to be readily dispersed in all directions therebetween (Hall, Col.1, Lns. 55-59). Hall teaches from the above dimensions it can readily be seen that the pattern of projections is extremely open in all directions to greatly facilitate the escape of any excess sample between the projections. The general pattern of FIG. 3 is typically 95 percent open and that of FIG. 2 approximately 85 percent open in the direction extending away from the center of the slide 10 (Hall, Col.3 Lns. 5-11). 
Hall does not specifically teach the spacers have a filling factor of at least 1% or 2.3&, However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claim “a filling factor of at least 1% or 2.3%” are for any particular purpose or solve any stated problem, and the prior art teaches that “micron-size projections take up only a small fraction of the total slide area” may be varied because different configuration may use different desired number of spacers. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the field of designing spacer arrangement and configurations.

Regarding claims 398, 400 and 404, Parker in view of Glezer and Hall teaches the plates is flexible (Parker, Par, 23: substrate can made of polymeric materials, silica-based materials, plastics etc.), the inter-spacer distance (ISD) is 80 pm or less ((Hall, Col. 3, Lns. 2-4: the projections are about 25 to 50 microns apart in the direction perpendicular to these edges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1)). 
Although Parker in view of Glezer and Hall does not specifically teach the device wherein the Young's modulus of the spacers times the filling factor of the spacers is equal or larger than 10 MPa, wherein the filling factor is the ratio of the spacer area in contact with the layer of uniform thickness to the total plate area in contact with the layer of uniform thickness and the fourth power of the inter spacer distance (ISD) divided by the thickness of the flexible plate (h) and the Young's modulus (E) of the flexible plate, ISD4/(hE)ISD4/(hE), is equal to or less than 106 m3/GPa. these limitations are all directly related to the size, height, number and placement configuration of the spacers which can be optimized. For example, Parker teaches the plate can be made of polystyrene, silica, and the like. The Young’s modulus of silicon for instance is 72 GPa as evidenced by Ozcan (Par. 155: E is the Young's modulus of the silica fiber (E=72 GPa)). Given the well-known nature of optimizing a system for proper elasticity given a known E, it would be obvious to a person of skill in the art to optimize the system of Parker in view of Glezer and Hall to configure and arrange the spaces that would satisfied those limitations. Furthermore, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim “the Young's modulus of the spacers times the filling factor of the spacers is equal or larger than 10 MPa” and “the fourth power of the inter spacer distance (ISD) divided by the thickness of the flexible plate (h) and the Young's modulus (E) of the flexible plate, ISD4/(hE)ISD4/(hE), is equal to or less than 106 m3/GPa” are for any particular purpose or solve any stated problem, and the prior art teaches that “micron-size projections take up only a small fraction of the total slide area” and “the size, height and arrangement of the projectors” may be varied because desired size, height and arrangement of spacers can be used. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the field of designing spacer configurations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 349, 351-352, 361, 388 and 404 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US11408028B2 (herein after ‘028) in view of Glezer et al. (US20130065788A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 349, ‘028 teaches a device for performing an assay (claim 1), comprising: 
a first plate (‘028 claim 1, i), 
a second plate (‘028 claim 1, i), 
a binding site (‘028 claim 1, iii), wherein: 
(a) the first plate and the second plate are movable relative to each other into different configurations, wherein each of the plates has a sample contact area for contacting a sample that contains or is suspected of containing a target analyte (‘028, claim 1, i and ii) 
(b) one or both of the sample contact areas has a binding site, wherein the binding site comprises an immobilized capture agent that binds a target analyte in a sample site (‘028 claim 1, iii); 
wherein one of the configurations is an open configuration, in which the plates are partially or entirely separated apart, and the average spacing between the sample contact areas of the plates is larger than 300 pm (claim 1: wherein the open configuration is the configuration in which the average spacing between the inner surfaces of the two plates is at least 200 um. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1)); and
wherein another configuration is a closed configuration (Fig. 5 shows a closed configuration) in which the average spacing between the sample contact areas of the plates is 200 pm or less (‘028 claim 1: in closed configuration, the spacing between the inner surfaces of the plates is equal to 200 um or less. In re Wertheim, 541 F 2d 257, 191 USPQ 90 (CCPA 1876): In re Woodruff, 919 F.2d 1575, 16 USPQed 1934 (Fed. Cir, 4990). See MPEP § 2144.05 (1)).
‘028 does not specifically teach that a device for performing a competitive assay comprising a competitive agent wherein:
 (c) a competitive agent that is capable of, upon contacting the sample, diffusing in the sample, wherein the competitive agent competes with the analyte for binding to the capture agent at the binding site.
Glezer teaches assay modules for conducting assays. Reagents may be present in free form or supported on solid phases including the surfaces of compartments. In particular, dry reagents can be incorporated into the compartments of these assay modules and reconstituted prior to their use in accordance with the assay methods. A desiccant material may be used to maintain and stabilize these reagents in a dry state (Abstract).
In detail, Glazer teaches a plate seal 190 is sealed against the top surface of walls 110 to protect the dry reagents from the environment (Par. 76, Fig. 1). Glezer teaches assays that may be carried out include “sandwich assays” that employ an immobilized capture reagent and a detection reagent that can bind simultaneously to an analyte of interest so as to have the effect of sequestering the detection reagent on the binding surface. Thus, the presence of the analyte can be measured by measuring the accumulation of the detection reagent on the surface. Assays may also include “competitive assays” that i) employ an immobilized capture reagent that competes with an analyte for binding to a detection reagent or ii) a detection reagent that competes with an analyte for binding to an immobilized capture reagent. In the case of the competitive assay, the presence of analyte leads to a measurable decrease in the amount of detection reagent on the binding surface. (Par. 70).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of ‘028, to include a competitive agent in order to perform a competitive assay, as taught by Glezer. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent “sandwich or competitive assay format” and since the same expected detection of analytes would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired assay format. 
One of skill in the art would have a reasonable expectation of success in combining ‘028 with Glezer because both are directed to a device using binding agent to detect analytes.

Regarding claim 351, ‘028 teaches one of the plates further comprising a storage site (‘028 claim 1, iv).
Regarding claim 352, ‘028 teaches the device further comprises spacers that regulate the spacing between the sample contact areas when the plates are in a closed configuration (‘028, claim 1, v).
Regarding claim 361, ‘028 teaches the capture agent at the binding site is on an amplification surface that amplifies an optical signal of the analytes or the captured competitive agents (‘028, claim 2).
Regarding claim 388, ‘028 teaches at least one of the plates is a flexible plate, and the thickness of the flexible plate times the Young's modulus of the flexible plate is in the range of 60 to 75 GPa-µm (‘028, claim 1, vi).
Regarding claim 404, ‘028 at least one of the plates is flexible (‘028 claim 1, vi), and for the flexible plate, the fourth power of the inter-spacer-distance (ISD) divided by the thickness of the flexible plate (h) and the Young's modulus (E) of the flexible plate, ISD4/(hE) ISD/(hE), is equal to or less than 106 m3/GPa (‘028 claim 1, vii).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYAN ZOU/Examiner, Art Unit 1677                                                                                                                                                                                                        


/REBECCA M GIERE/Primary Examiner, Art Unit 1677